ORDER

PER CURIAM.
Janet Kolb and David Kolb, appellants, appeal the granting of a motion to dismiss their petition in favor of the City of Weldon Spring and Whittaker Construction, Inc., respondents.
We have reviewed the briefs of the parties and the legal file and find that no error of law appears. As we further find an extended opinion would have no precedential value, we affirm the judgment of the circuit court pursuant to Rule 84.16(b). A memorandum solely for the use of the parties involved has been provided explaining the reasons for our decision.